915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger LYLE, Plaintiff-Appellant,v.Anne CORDS, Dental Clinic, Rosco, Jackson Prison Guard,Defendants-Appellees.
No. 89-2381.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Roger Lyle (Lyle), a pro se Michigan prisoner, appeals from the amended judgment of the district court dismissing defendant Rosco and granting summary judgment in favor of defendant Cords in this civil rights case.  42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lyle contended that his eighth and fourteenth amendment rights were violated by a prison guard and a dental clinic employee.  The district court dismissed the guard without prejudice because the guard had not been served a complaint or summons.  See Fed.R.Civ.P. 4(a).  The court then granted summary judgment in favor of the clinic employee.  See Fed.R.Civ.P. 56(c).  Finally, the court dismissed the pendent state claim.   See United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).


3
Upon review, we find no error.  Accordingly, we hereby affirm the amended judgment of the district court for the reasons set forth in the district court's opinions dated October 12, 1989, and November 17, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.